DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Status of Claims
This is a Final Action in response to the communication filed on September 30, 2020.
Claims 1-11 and 13 have been amended.
Claims 12 and 14-20 have been cancelled.
Claims 21-28 have been added.
Claims 1-11, 13, and 21-28 are currently pending.
Claims 1-2, and 13 are independent.


Response to Amendments and Arguments
Examiner withdraws all rejections of Claims 12 and 14-20 in response to the cancelled claims.

Applicant’s request that the non-statutory double patenting rejections be held in abeyance is moot in view of the amendments and the identification of allowable subject matter.  Examiner provides new grounds of rejection in view of the amendments.

Applicant’s amendments render moot the rejection of Claims 6-7 as being indefinite under 35 U.S.C. 112(b).  Examiner withdraws the corresponding rejections.

Applicant’s arguments with respect to the rejection of Claims 1-11 and 13 as being unpatentable over prior art under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments.  Examiner withdraws the corresponding rejections.
Applicant’s arguments that a person skilled in the art would not combine Edlund with Hanson, Nutt, and Citron as suggested by the Office Action are considered persuasive as a whole.1
The closest applicable prior art is the combination of U.S. Patent No. 6,457,045 B1 (hereinafter “Hanson”), U.S. Patent Application Publication No. 2014/0244734 A1 
The teachings of Hanson, Nutt, Citron, and Edlund, when considered individually and in combination, fail to disclose the recited limitations for at least the reasons provided in Applicant’s Remarks.  The prior art generally discloses features of modifying an E-mail message to include code instructions that retrieves and displays updated calendar information by automatically accessing the code instructions in response to a recipient opening the message.  The prior art also discloses features of electronic calendaring and scheduling between an organizer and one or more recipients using E-mail functionality.  However, no reference or combination of references teaches an ordered combination comprising, inter alia: obtaining, by a server via a network, calendar availability of an organizer; and incorporating into an e-mail message of the organizer, at a local machine of the organizer, a graphical representation of the availability by automatically modifying the e-mail message to include a reference to content remotely hosted on a server.  Although the prior art discloses various aspects of incorporating dynamic and remotely hosted content into an email, it does not describe such characteristics of generating the email at an interface of the organizer computer in connection with the remotely hosted content.
The novelty and nonobviousness of the claim is in the combination of limitations and not in any single limitation.  The prior art fails to individually disclose each and every limitation recited in the claim, and there is no obvious rationale that would have 
The claims are therefore patentable over prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-13 and 21-28 are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,990,611 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, this claim is unpatentable over Claim 12 of ’611 as follows:
Instant Claim 1
’611 Claim 12
A networked computer system for generating dynamic e-mail messages, the networked computer system comprising:
A networked computer system for modifying an E-mail message to integrate electronic calendar functionality, the system comprising:
at least one memory to store processor-executable instructions; and at least one processing unit communicatively coupled to said at least one memory, wherein upon execution of the processor-executable instructions, the system:
at least one memory to store processor-executable instructions; and at least one processing unit communicatively coupled to said at least one memory, wherein upon execution of the processor-executable instructions, the system:
obtains, by a server via a network, calendar information depicting the availability of the organizer from an 


automatically generates, by the server, a first image depicting, at least in part, said first set of tentative time periods; automatically generates, by the server, a Uniform Resource Locator (URL) associated with said first image; obtains, at a local machine of an organizer, a draft E-mail message from the organizer to one or more recipients; automatically modifies, at the local machine of the organizer, underlying HTML of said draft E-mail message to include a tag that references said URL so as to display an image obtained from said URL;
the computer code instructions, whenever said e-mail message is opened by a local machine of a recipient, cause the local machine of the recipient to access a most recent version of said content remotely hosted on the server and dynamically update the graphical representation in the email message, wherein subsequent to the organizer sending said e-mail message the content remotely hosted on the server is automatically updated, based on up-to-date-calendar information depicting the availability of the organizer, to reflect a change in the availability of organizer.
receives, at the server, a request to access said URL from the local machine of said at least one recipient in response to opening said received E-mail message at the local machine of said at least one recipient; obtains, by the server via the network, up-to-date calendar information depicting the availability of the organizer from the organizer's electronic calendar system; automatically modifies, by the server, said first set of tentative time periods to create a second set of tentative time periods by updating said first set of tentative time periods to include changes derived from said up-to-date calendar information depicting the availability of the organizer; automatically generates, by the server, a second image depicting, at least in part, said second set of tentative time periods; and automatically includes, in a display of said received E-mail message at the local machine of said at least one recipient, a display of at least a portion of said second image depicting, at least in part, said second set of tentative time periods.




Regarding Claim 2, this claim recites a method comprising substantially the same limitations as recited in instant Claim 1.  This claim is unpatentable over the method of Claim 1 of ’611 in substantially the same way as discussed above for the system embodiment.

Regarding Claims 3-12, these claims recite substantially the same limitations as recited in Claims 2-11, respectively, of ’611 and are therefore unpatentable.

Claim 13, this claim recites a computer-readable medium comprising substantially the same limitations as recited in instant Claim 1.  This claim is unpatentable over the medium of Claim 13 of ’611 in the same way as discussed above for the system embodiment.

Regarding Claim 21, this claim further narrows the computer code to include HTML, which is unpatentable over Claim 1 of ’611 as discussed above.

Regarding Claim 22, this claim substantially the same limitations as recited in Claim 2 and 3 of ’611.  Since the instant claim recites the limitations in the alternative, it is unpatentable over either Claims 2 or 3 of the patent.

Regarding Claim 23, this claim further narrows the computer code to include HTML, which is unpatentable over Claim 1 of ’611 as discussed above.

Regarding Claims 24-26, these claims recite substantially the same limitations as recited in Claims 4-6, respectively, of ’611 and are therefore unpatentable.

Regarding Claims 27-28, these claims recite additional limitations recited in Claim 1 of ’611 and are unpatentable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHIJIT B SADANANDA whose telephone number is (571)270-1910.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JERRY O'CONNOR can be reached on (571) 272-6787.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.S/           Examiner, Art Unit 3624                                                                                                                                                                                             


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks – pg. 12-13